Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

DETAILED ACTION
This is a non-final First Office Action on the Merits in application 17/234,983, filed 4/20/2021, which is continuation as discussed in the disclosure.
Claims 1-44 have been canceled in the preliminary amendment filed 6/23/2021 and claims 45-64 added.
Claims 45-64 are pending and examined.

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Information Disclosure Statement
The information disclosure statements (IDS) submitted on 6/10/2021 and 10/28/2021 are being considered by the examiner.

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(b) the invention was patented or described in a printed publication in this or a foreign country or in public use or on sale in this country, more than one year prior to the date of application for patent in the United States.

Claim(s) 45-46 are rejected under pre-AIA  35 U.S.C. 102(b) as being anticipated by Isono(4,099,346).
Isono discloses a pod room(the area beneath the roof is considered a room, the term “pod” lends no structure to the claim and is considered met by the roof covering a room” as disclosed by Isono) comprising a ceiling panel(see Fig. 2), 
the ceiling panel(see Fig. 2) comprising: 
one or more cover components(11) movable between an open configuration and a closed configuration(see column 1, lines 13-15) and wherein the one or more cover components are adapted to acoustically insulate the pod room in the closed configuration(the components provide at least some insulation meeting the functional claim limitation), wherein the one or more cover components in the open configuration produce at least a 70% open area(the components are narrow and when opened are considered to provide at least 70% open area), wherein the one or more cover components comprise a plurality of pivotable louvres which are fixed at intervals relative to one another, the louvres being pivotable between contacting positions in which the louvres contact one another to define the closed configuration, and non- contacting positions which define the open configuration(see column ; and 

Regarding claim 46, Isono discloses the pod room of claim 45, wherein the ceiling panel further comprises a connection element(28) pivotably connected to each louvre to effect synchronous movement of the louvres(see Figs. 5 and 6).

Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claims 47-62 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Isono in view of Hsu(4,884,615)
Regarding claims 47-52, Isono discloses the pod room of claim 45, wherein the louvres have a flange, but lacks the specific materials used for the components/louvres.
Applicant’s disclosure lends no criticality to the specific material used for the louvres(see page 1, lines 19-23 and page 11, line 31).
Hsu discloses a Hsu discloses slats for blinds with a planar core layer(10, such as metal, see column 3, lines 55-56 and Fig. 4) and an outer cladding layer(16,18, such as felt or a woven material, see column 4, lines 51-53) extending around the core, the elements of differing densities.
)).
Regarding claims 53-58 and 61-62, Isono and Hsu disclose the room of claim 45, but lack the specific densities and dimensions of the materials.  
Applicant’s disclosure lends no criticality to the specifics of the material used for the louvres(see page 1, lines 19-21, page 3, lines 28-29 and 32-35 and page 4, lines 19-21).
The specifics of the material are considered a feature best determined by a skilled artisan given the intended use of the panel and the specific design requirements thereof.
Regarding claims 59-60, Isono and Hsu disclose the room of claim 45, but lacks the specific pitch of the louvre.
Applicant’s disclosure lends no criticality to the specific pitch of the louvres(see page 4, lines 12-14 and page 9, lines 31-34).
The specific pitch of the louvres is considered a feature best determined by a skilled artisan given the intended use of the panel and the specific design requirements thereof


Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321 (c) or 1.321 (d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AlA. A terminal disclaimer must be signed in compliance with 37 CFR 1.321 (b).

Claims 45-48, 53-56 and 61-62 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-6, 9-12 and 14 of U.S. Patent No. 11,008,754. Although the claims at issue are not identical, they are not patentably distinct from each other because both sets of claims set forth a pod room comprising a ceiling panel, the ceiling panel comprising: one or more cover components movable between an open configuration and a closed configuration and wherein the one or more cover components are adapted to acoustically insulate the pod room in the closed configuration and wherein the one or more cover components in the open configuration produce at least a specified percentage open area(70%), wherein the one or more cover components comprise a plurality of pivotable louvres which are fixed at intervals relative to one another, the louvres being pivotable between contacting positions in which the louvres contact one another to define the closed configuration, and non- contacting positions which define the open configuration; and an actuation mechanism configured to move the one or more cover components from the closed configuration to the open configuration in response to a trigger(see claim 45 of the application and . 
Claims 49-52 and 57-60 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-6, 9-12 and 14 of U.S. Patent No. 11,008,754 in view of Hsu. 
Regarding claims 49-51, ‘754 discloses the pod room comprising the ceiling panel but lacks the specifics of the material of the components.
Hsu discloses slats for blinds with a planar core layer(10, see Fig. 4) and an outer cladding layer(16,18) extending around the core.
)).
Regarding claim 52, ‘754 discloses the pod room of claim 50, wherein the cladding further comprises a flange.
	Regarding claims 57-58, ‘754 discloses the pod room of claim 55, but lacks the specific thickness of the absorbent material.  The specific thickness is considered a feature best determine by a skilled artisan given the intended use of the panel.
Regarding claims 59-60, ‘754 discloses the pod room of claim 45, but lacks the specific pitch of the louvres have a louvre pitch of between 30 mm and 500 mm.  The specific pitch of the louvres is considered a feature best determined by a skilled artisan given the intended use of the panel.

Allowable Subject Matter
Claims 63-64 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.


Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian Glessner can be reached on 571-272-6754. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

BETH A. STEPHAN
Primary Examiner
Art Unit 3633



/Beth A Stephan/